Exhibit 10.52 CITIGROUP INC. 2 PURPOSE The purpose of the Plan is to (i) incentivize key risk employees to contribute to the Company’s long-term profitability by ensuring that the Company’s risk profile is properly aligned with its long-term strategies, objectives and risk appetite, thereby aligning its interests with those of the Company’s shareholders and other stakeholders, (ii) attract and retain key risk employees by providing a competitive compensation opportunity that is consistent with the Company’s policies with respect to the remuneration of risk personnel and (iii) reward key risk employees for their efforts to ensure that the Company maintains appropriate risk policies and procedures that will assist the Company in managing risk in accordance with applicable regulatory requirements. ARTICLE I DEFINITIONS Except as otherwise defined in a Participant’s Award Agreement, as used in the Plan and the Award Agreements, the following terms have the following meanings: “Acceleration Event” means, as applicable, (i) termination of a Participant’s employment with the Company and the Affiliated Employers due to such Participant’s death, Disability or Qualifying Termination or (ii) the occurrence of a Qualifying Transaction with respect to the Affiliated Employer that employs a Participant. “Account” means a bookkeeping account maintained on the books and records of the Company to record the value of a Participant’s Award under the Plan and is established only for such purposes and not to segregate assets or to identify assets that may be used to make payments hereunder. “Account Balance” means the amount reflected on the books and records of the Company as the value of a Participant’s Account at any date of determination, as determined in accordance with the Plan. “Affiliated Employer” means any company or other entity that is related to the Company as a member of a controlled group of corporations in accordance with Treasury Regulation Section 1.409A-1(h)(3). “Award” means a Participant’s opportunity to receive a payment under the Plan in an amount determined by the Committee in its discretion. “Award Date” means the date on which the Committee grants an Award with respect to a Participant. “Award Agreement” means a written or electronic document setting forth individualized information relating to a Participant’s Award under the Plan. The Committee may require a Participant to sign an Award Agreement as a condition to participation in the Plan. “Bona Fide Leave” means a “bona fide leave of absence” from the Company and the Affiliated Employers as defined in Treasury Regulation Section 1.409A-1(h)(1)(i). “Code” means the Internal Revenue Code of 1986, as amended. “Company” means Citigroup Inc., a Delaware corporation. “Committee” means the Personnel and Compensation Committee of the Company’s Board of Directors. “Disability” means, with respect to a Participant who is (i) a U.S. taxpayer, that such Participant has been determined to be totally disabled by the Social Security Administration, or (ii) not a U.S. taxpayer, that such Participant (A) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months or (B) by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, is receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Affiliated Employer that employs such Participant. “Gross Misconduct” means a Participant’s engaging in any conduct that (i) is in competition with the business operations of the Company or any Affiliated Employer, (ii) breaches any obligation that such Participant owes to the Company or any Affiliated Employer or such Participant’s duty of loyalty to the Company or any Affiliated Employer, (iii) is materially injurious to the Company or any Affiliated Employer, monetarily or otherwise, or (iv) is otherwise determined by the Committee, in its sole discretion, to constitute Gross Misconduct. “Involuntary Retirement” means the termination of a Participant’s employment with the Company and the Affiliated Employers by the Company or any Affiliated Employer (other than due to such Participant’s Gross Misconduct, death or Disability) on or following the later of January 1, 2011 and the date on which such Participant is at least age 65 and the sum of such Participant’s age and full completed years of service with the Company and the Affiliated Employers equals at least 75. “Notional Interest Rate” means the 90-day, U.S. dollar-based London Interbank Offered Rate (LIBOR), compounded on a monthly basis. “Personal Leave” means a Bona Fide Leave that is a personal leave of absence that is approved by management of a Participant’s business unit in accordance with the leave of absence policies applicable to such Participant. 2 “Plan” means this 2010 Citigroup Inc. Key Risk Employee Plan, as amended from time to time. “Qualifying Termination” means the termination of a Participant’s employment with the Company and the Affiliated Employers by the Company or any Affiliated Employer (other than due to such Participant’s Gross Misconduct, death, Disability or Involuntary Retirement) in connection with (i) a sale or other disposition of assets comprising the business unit to which such Participant provides substantial services or (ii) the transfer to an external service provider of such Participant’s job function in connection with the Company’s or such Affiliated Employer’s entering into a services agreement with such external service provider; provided, however, such termination shall not constitute a Qualifying Termination if it occurs following such Participant’s rejection of an employment opportunity with the acquirer of such assets or such external service provider, as applicable, on terms that the Company determines are comparable to the terms of such Participant’s employment with the Company and the Affiliated Employers. For the avoidance of doubt, if a Participant’s employment with the Company and the Affiliated Employers terminates under the circumstances described in clause (i) or (ii) (other than due to such Participant’s Gross Misconduct, death or Disability) on or following the later of January 1, 2011 and the date on which such Participant is at least age 65 and the sum of such Participant’s age and full completed years of service with the Company and the Affiliated Employers equals at least 75, such termination shall constitute an Involuntary Retirement and shall not constitute a Qualifying Termination. “Qualifying Transaction” with respect to a Participant who is employed by any Affiliated Employer means the Company’s ceasing to control or own a significant equity interest in such Affiliated Employer due to the sale or other disposition of the stock or other equity interest of such Affiliated Employer; provided, however, if such Participant is a U.S. taxpayer, such sale or disposition shall not constitute a Qualifying Transaction unless such sale or disposition also constitutes a “change in control event” as defined in Section 409A of the Code and the regulations thereunder. “Retirement” means an Involuntary Retirement or a Voluntary Retirement, as applicable. “Significant Competitor” means any company or other entity that is designated by the Committee as a significant competitor of the Company or any Affiliated Employer and that is included on a list of significant competitors for purposes of the Company’s Capital Accumulation Program that will be made available to the Participants, as the same may be updated by the Committee from time to time. If a Participant’s employment with the Company and the Affiliated Employers has terminated, a “Significant Competitor” means a company or other entity included on such list as in effect at the time of such termination. “Statutory Leave” means a Bona Fide Leave that is approved by management of a Participant’s business unit, is provided by applicable law and is taken in accordance with such law and applicable Company policy. 3 “Voluntary Retirement” means the termination of a Participant’s employment with the Company and the Affiliated Employers by such Participant (other than due to such Participant’s death or Disability) on or following the later of January 1, 2011 and the date on which such Participant is at least age 65 and the sum of such Participant’s age and full completed years of service with the Company and the Affiliated Employers equals at least 75; provided that during the period from the date of such termination through January 20, 2014 such Participant (i) is not employed by a Significant Competitor and (ii) does not, directly or indirectly, (A) hire any employee of the Company or any Affiliated Employer or (B) solicit, induce or otherwise encourage any person to leave the employment of the Company or any Affiliated Employer. ARTICLE II PARTICIPATION Section 2.01 Eligible Employees. The Committee shall select those key employees of the Independent Risk function of the Company and the Affiliated Employers who are eligible to receive Awards under the Plan; provided, however, no employee shall be eligible to receive an Award under the Plan if the Committee determines that such Award would cause the Company or any Affiliated Employer to violate any legal, regulatory or governmental requirement to which the Company or any Affiliated Employer is subject or any agreement entered into between the Company or any Affiliated Employee and any governmental agency. Section 2.02 Participation Outside of the United States. With respect to Participants who are foreign nationals or who reside outside of the United States, the Committee may provide for such special terms and conditions, including, without limitation, substitutes for Awards, as the Committee may consider necessary or appropriate to accommodate differences in local law, tax policy or custom. The Committee may approve any supplements to, or amendments, restatements or alternative versions of, the Plan as it may consider necessary or appropriate for the purposes of this Section 2.02 without thereby affecting the terms of the Plan as in effect for any other purpose; provided that no such supplements, amendments, restatements or alternative versions shall include any provisions that are inconsistent with the intent and purpose of the Plan, as then in effect. 4 ARTICLE III AWARDS Section 3.01 Awards. Subject to Articles V and VI, each Participant shall be entitled to payment(s), if any, in respect of such Participant’s Award in the amount(s) determined in accordance with this Article III. An Award granted to a Participant who resides outside the United States will be denominated in the currency of the country in which such Participant resides on the Award Date; provided that an Award granted to any Participant who is a Citigroup Expatriate shall be denominated in the currency of the country in which such Participant’s compensation is tax-equalized. (a) Initial Payment. Such Participant shall be entitled to a payment, paid after January 20, 2013 but in no event later than March 15, 2013, in an amount equal to two-thirds of Participant’s Account Balance, determined as of January 20, 2013. (b) Subsequent Payment. Such Participant shall be entitled to a payment, paid after January 20, 2014 but in no event later than March 15, 2014, in an amount equal to Participant’s Account Balance, determined as January 20, 2014. ARTICLE IV ACCOUNTS Section 4.01 Maintenance of Accounts. The Company will maintain an Account on its books and records for each Participant. Subject to Section 4.03, the Account will be a book entry credit reflecting a Participant’s Award and will periodically be credited with the Notional Interest Rate attributable to such Award commencing on the first business day of the month after the Award Date. A Participant’s Account will be charged with distributions to the Participant or the Participant’s estate. Notwithstanding any provision of this Plan to the contrary, the Committee may, in its sole discretion, alter, modify, eliminate or replace any notional rate of return, including the Notional Interest Rate, credited to a Participant’s Account under the Plan. Section 4.02 Account Statements. Each Participant shall receive a written or electronic statement (at least annually) of his or her Account Balance; provided, that if a Participant is able to access his or her Account Balance through the Company’s (or a third party vendor’s) website, there shall be no obligation to provide such Participant with a written or electronic statement of his or her Account Balance. Section 4.03 Prorated Return Credited to Account. Notwithstanding Section 4.01, for purposes of Sections 6.02 and 6.03, the Participant’s Account shall not be credited with any notional rate of return, including the Notional Interest Rate, prior to the date payment is triggered in accordance with Section 6.02 or 6.03. In the event a Participant is entitled to a distribution pursuant to Section 6.02 or 6.03, the notional rate of return, including the Notional Interest Rate, credited to the Participant’s Account shall be credited to the prorated Account Balance of the Participant from the first business day of the month after the Award Date through the date a distribution is triggered pursuant to Section 6.02 or 6.03. 5 ARTICLE V PAYMENT OF AWARDS Section 5.01 Form of Payment. All payments under the Plan will be made in cash in the currency of the country in which the Participant resides at the time of payment and such payment shall be made in accordance with the foreign currency exchange rate in effect at the time of payment as determined by the Company; provided, however, if such Participant is a Citigroup Expatriate, the Award shall be paid in the currency of the country in which such Participant’s compensation is tax-equalized. Notwithstanding the foregoing, the Committee in its sole discretion may determine to provide any payment with respect to an Award in unrestricted shares of the Company’s common stock; provided that any such fractional share will be paid in cash. Any such shares used for such payment shall be (i) issued under the Company’s 2009 Stock Incentive Plan, as amended from time to time, or, if determined by the Committee in its sole discretion, any other shareholder-approved plan of the Company that provides for such payment and (ii) valued at a fair market value at the time of such payment as determined by the Committee in its sole discretion. Section 5.02 Taxes and Withholding. As a condition to any payment under the Plan, the Company may require a Participant to pay such sum to the Company as may be necessary to discharge the Company’s obligations with respect to any taxes, assessments or other governmental charges, whether of the United States or any other jurisdiction, imposed on property or income received by such Participant hereunder. Alternatively, the Company may deduct or withhold such sum from any payment to such Participant, whether such payment is made pursuant to the Plan or otherwise. ARTICLE VI TERMINATION OF EMPLOYMENT; QUALIFYING TRANSACTION
